Citation Nr: 1040746	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel





REMAND

The Veteran had active military service with the United States 
Army from August 1948 to May 1950; and from October 1950 to 
November 1951.  The Veteran also served on active duty with the 
United States Air Force from January 1952 to January 1956; 
February 1956 through April 1962; and April 1966 through March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)(2010).  38 U.S.C.A. 
§ 7107(a)(2)(West 2002).

In this case, the Board finds that in order to comply with the 
duty to assist the Veteran in substantiating his claim, a remand 
is required to make further attempts to obtain and associate with 
the claims file records from the Lexington VA medical center 
(VAMC).  Although records from the Lexington VAMC dated from 
March 2005 to November 2008 are currently of record, treatment 
reports during the 1970's and 1980's time frame were not 
obtained.  Specifically, in October 2009, the Veteran submitted 
an Authorization and Consent to Release Information form 
reporting that he received treatment at the Lexington VAMC from 
approximately 1970 to the present.  In June 2010, the RO issued a 
memorandum entitled Formal Finding on the Unavailability of 
Lexington VAMC records.  The RO found that all efforts to obtain 
the needed information had been exhausted, noted that further 
attempts to obtain the information would prove futile, and 
determined that the records were not available.  The memorandum 
reflected that in December 2009, a fax was sent to the Lexington 
VAMC requesting records from April 1969 to May 2000.  An interim 
response was received from the Lexington VAMC noting that more 
time was needed to process the request.  The memorandum reflects 
that about a week later, the RO received records from the 
Lexington VAMC for the period of December 1990 through May 1991.  
Lastly, the report reflects that in June 2010, the RO made 
contact with the Veteran regarding the receipt of only partial 
medical records from the Lexington VAMC.

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  VA will make as many 
requests as necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not limited 
to medical records from VA medical facilities.  The regulation 
states that VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may conclude 
that no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or that the custodian does not have them.  
See 38 C.F.R. § 3.159(c)(2).

Here, the record does not contain a statement from the Lexington 
VAMC records department personnel noting that the requested 
records pertaining to the Veteran did not exist or that the 
custodian did not have them.  Nevertheless, in June 2010, the RO 
concluded that no further efforts were required to obtain 
additional records from the Lexington VAMC dated during the 1969 
until December 1990 time period.  The RO did not obtain a 
negative response from the Lexington VAMC for the time period in 
question, or if they did, the negative response is not associated 
with the claims file.

The Board finds that the RO prematurely determined that records 
dated from 1969 until December 1990 from the Lexington VAMC were 
unavailable.  As such, a remand is necessary to obtain additional 
records from the Lexington VAMC, in particular for the 1970's 
time period.  This additional development is necessary because 
there is a chance that the aforementioned records could contain 
information relevant to the current appeal, specifically, medical 
evidence diagnosing the Veteran with hearing loss or tinnitus 
shortly after discharge, showing continuity of symptomatology, 
and/or medical evidence linking the Veteran's currently diagnosed 
hearing loss and tinnitus to military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  With any necessary authorization from the 
Veteran, further attempts should be made to 
obtain and associate with the claims file 
additional records from the Lexington VAMC, 
in particular, records from the 1970's and 
1980's time frame when the Veteran reported 
receiving treatment for his hearing loss and 
tinnitus.  If the requested records are not 
available, the Lexington VAMC records 
department should provide a written negative 
response.  This negative response should be 
associated with the claims file.

2.  If additional records from the Lexington 
VAMC are obtained from the 1970-1980 time 
frame and show treatment or diagnoses of 
hearing loss or tinnitus, an additional VA 
nexus opinion should be obtained which takes 
into consideration the newly obtained medical 
records.  The VA examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's currently 
diagnosed hearing loss and tinnitus are 
attributable to military service.  A complete 
rationale should be provided for all opinions 
expressed.

The Veteran's claims file, including a copy 
of this remand, must be made available to the 
examiner for review in connection with the 
examination.  The AOJ should make sure that 
the examination report complies with this 
remand and answers the questions presented in 
the examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



